Citation Nr: 0028862	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psychoneurosis anxiety reaction with neurasthenic features 
and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1946 to July 1947 
and from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 30 percent evaluation 
for psychoneurosis anxiety reaction with neurasthenic 
features and post-traumatic stress disorder. The case was 
remanded by the Board to the RO for development in October 
1998.


FINDING OF FACT

Manifestations of the service-connected psychiatric disorder 
include combat nightmares 2 to 3 times a month, agitation, 
anxiety, daily flashbacks, chronic depression, feelings of 
loss of concentration and energy, anxiety and a decrease in 
sleep and appetite, requiring outpatient and inpatient 
treatment, as well as medication for control of 
symptomatology.


CONCLUSION OF LAW

The criteria for an evaluation 50 percent for psychoneurosis 
anxiety reaction with neurasthenic features and post-
traumatic stress disorder are met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411-9400 (1996); 
4.7, 4.130, Code 9411-9400 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, contends, in essence, that his service-connected 
psychoneurosis anxiety reaction with neurasthenic features 
and post-traumatic stress disorder is more severely disabling 
than that current 30 percent evaluation reflects as a result 
of such symptoms as depressed, loss of concentration and 
energy, anxiety, sleep disturbance, agitation and a decrease 
in appetite.  He maintains that as a result of his 
psychiatric problems, he has not been able to work for the 
previous twenty years.

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts a higher 
rating is justified due to an increase in severity.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-32 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's psychoneurosis anxiety reaction with 
neurasthenic features and post-traumatic stress disorder was 
rated under the criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996), in effect through November 6, 1996.  Under 
this criteria, the 30 percent disability evaluation currently 
assigned for the veteran's anxiety reaction encompasses 
situations where an anxiety reaction causes definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms that result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  The term "definite" has 
been defined as "distinct, unambiguous, and moderately large 
in degree."  See O.G.C. Prec. 9-93 (Nov. 9, 1993); see also 
Hood v. Brown, 4 Vet.App. 301 (1993).  A 50 percent 
disability evaluation encompasses situations where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment. A 70 percent 
disability evaluation encompasses situations where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in severe industrial impairment.

The Board also notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including anxiety reaction, as set forth in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-13 (1991).

Under the revised criteria of Diagnostic Code 9400, 
psychoneurosis anxiety reaction with neurasthenic features 
and post-traumatic stress disorder which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  A 50 percent disability 
evaluation encompasses an anxiety reaction manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships warrants a 70 
percent evaluation.
 

VA outpatient reports, dating from July to September 1996, 
reveal treatment primarily for a respiratory disability.  
However, in August 1996, it was noted that the veteran was on 
Valium.  

A December 1996 VA medical examination report reflects that 
the veteran was having problems with anxiety.  The veteran 
indicated that he had not been able to work and that he had 
been hospitalized three times for anxiety, paranoid 
schizophrenia and depressive disorder.  It was noted that the 
veteran had run his own business, a pool hall, for twenty 
years, but that he had not worked in years.  He stated, "I 
haven't worked in years.  I couldn't hold a job because I 
couldn't stay on it that long.  I'd go to lunch and I 
couldn't come back."  It was also noted that the veteran had 
spent six years in prison and that he had not worked during 
the previous twenty years.  It was noted that the veteran 
lived alone because his wife could no longer tolerate him.  
The veteran indicated that he had a female companion for 
fourteen years, but that she had died the previous August.  
The veteran reported that he was living with his sixteen 
years old daughter.  The report noted that the veteran was on 
Valium, Darvon and Elavil.  The examiner indicated that the 
veteran appeared slovenly dressed; however, the veteran 
stated that his suspenders hurt his back and that it was 
difficult to keep his pants up without them.  It was noted 
that the veteran was obese and that his loose clothing 
contributed to the disorder of his initial presentation.  

During the December 1996 examination, the veteran was 
oriented to time, location, season, date and reason for 
interview.  He was cooperative during the interview and his 
answers were appropriate.  The veteran described hearing 
voices on several occasions, but the examiner did not think 
that such descriptions supported the existence of a formal 
thought disorder (i.e. voices telling him to relax, sounded 
more like internal thoughts).  The veteran indicated that at 
times, the voices told him to hurt someone.  At times, he 
related that he would think of those who were killed.  The 
veteran stated that when he became angry, he would act 
impulsively.  He reported that he would get anxious so he did 
not go anywhere.  The veteran indicated that he had periods 
of depression.  During the examination, the veteran's mood 
was appropriate and he showed a sense of humor.  The 
assessment of the examiner was the veteran had had mental 
problems since he was stationed in Korea and that since that 
time, he had not functioned very well.  It was noted that he 
had run his own business for twenty years, served six or 
seven years in prison and was living on disability for the 
previous twenty years.  It was noted that the veteran had 
avoidance reaction, irritability, difficulty sleeping and 
hypervigilance.  The veteran was diagnosed as having chronic 
post-traumatic stress disorder.  The veteran had a Global 
Assessment Functioning Score (GAF) of 65, which was the 
highest it had been in twelve months.

VA outpatient reports, dating from July 1996 to June 1997, 
reveal that the veteran complained of agitation and of being 
easily angered and sleep disturbance.  Objective evidence 
showed the veteran to have intact judgment, well oriented, 
appropriate affect, normal thought content, anxious and 
euthymic mood with no evidence of any psychosis or delusions, 
and fair impulse control.  There was also no evidence of any 
suicidal or homicidal ideation.  The veteran indicated that 
he had been depressed and the examiner requested that his 
medication, Trazadone, be increased.  The veteran was 
diagnosed as having paranoid schizophrenia, depressive 
disorder and mental anxiety.  

During a July 1997 hearing at the Regional Office in St. 
Louis, Missouri, the veteran testified that he spent his day 
at the library researching law cases.  He related that he 
took sleeping pills.  He maintained that he had difficulty 
concentrating and that he was easily agitated.  The veteran 
testified that his daughter lived with him and that he ate 
most of his meals out.  He related that he had last worked as 
a printer at YMCA in the 1980's.  

An April 1998 VA hospitalization report reflects that the 
veteran was admitted because of complaints of decreased sleep 
and appetite, an increase in anxiety, feelings of agitation 
and of losing control.  The veteran denied having any 
homicidal or suicidal ideations, but he was noted to have 
been very restless inside.  On examination, the veteran 
looked dishelved and was poorly groomed.  He was coherent, 
logical and had thought production.  His memory was good and 
his speech was low pitched.  The veteran indicated that he 
had feelings of loss of concentration and energy, anxiety and 
a decrease in sleep; and appetite.  A Mini-Mental Status 
examination was 29/30.  Although the veteran denied having 
any suicidal and homicidal behavior, he indicated that he had 
delusions and auditory hallucinations.  During his 
hospitalization, the veteran was given anti-psychotic 
medications and as a result, he improved dramatically, 
participated in activities and was very pleasant.  The 
veteran had a remission in his symptoms and was discharged in 
full contact with reality.  At discharge, the veteran was 
diagnosed as having major depressive disorder with psychotic 
features and a GAF score of 60.

VA outpatient records dated through January 1999 show 
treatment for several medical conditions, including a 
psychiatric disability.

The veteran was accorded a VA psychiatric examination in July 
1999. The report of this examination discloses that he had 
complaints of combat nightmares 2 to 3 times a month, daily 
flashbacks, and chronic depression for which he took 
medication. Three left toes and four right toes had been 
amputated due to frostbite approximately three months 
earlier. He had retired after being laid off as a printer. A 
CAT scan in February 1999 had revealed old frontal lobe 
atrophy and an infarct. The diagnoses included post-traumatic 
stress disorder, depression, and R/O dementia. The examiner 
said that the veteran's post-traumatic stress disorder and 
depression had a mild impact on his social and occupational 
functioning, and that his physical condition appeared to be 
responsible for a decrease in his social and industrial 
issues. 

In June 2000, the Social Security Administration reported 
that the veteran had filed only for retirement benefits and 
since disability was not a requirement for this type of 
entitlement, there was no medical evidence in his file.

The 30 percent evaluation now assigned for the service-
connected psychiatric disorder has been in effect since 
September 1985. The recent medical evidence shows that the 
veteran's psychiatric condition, variously diagnosed, has 
been manifested by combat nightmares 2 to 3 times a month, 
agitation, anxiety, daily flashbacks, chronic depression, 
feelings of loss of concentration and energy, anxiety and a 
decrease in sleep and appetite. The veteran has required 
outpatient and inpatient treatment for his condition, as well 
as medication for control of his symptomatology. Given the 
nature, extent, and intractability of his symptoms, the Board 
finds that the service-connected disability more 
appropriately warrants a 50 percent evaluation, commensurate 
with considerable social and industrial impairment. The 
record does not establish, however, that the service-
connected condition is productive of severe social and 
industrial impairment as to warrant the next higher 
evaluation of 70 percent. The veteran has several additional, 
nonservice-connected, medical conditions which adversely 
affect his ability to work, to include the residuals of 
frostbite and possible dementia. The examiner in July 1999 
opined that only mild impairment of social and occupational 
functioning was due to psychiatric reasons, and the Social 
Security Administration has reported that the veteran sought 
retirement, not disability, benefits. Further, a 70 percent 
evaluation under the new criteria is not in order as relevant 
symptoms such as suicidal ideation,  obsessional rituals, 
illogical speech, near-continuous panic or depression, 
impaired impulse control have not been reported. Therefore, a 
50 percent evaluation for the service-connected psychiatric 
disorder is warranted. The benefit of the doubt has been 
resolved in the veteran's favor to this extent. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Code 9411-9400 
(1996); 4.7, 4.130, Code 9411-9400.


ORDER

An evaluation of 50 percent for psychoneurosis anxiety 
reaction with neurasthenic features and post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 

